Citation Nr: 1528965	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  11-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a back disability has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran had a hearing before the undersigned in May 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The June 2010 rating decision and subsequent May 2011 Statement of the Case (SOC) declined to reopen the Veteran's previously denied back disability claim, finding that no new and material evidence had been submitted.  In a February 2015 Supplemental Statement of the Case (SSOC), however, the RO reopened the back disability claim and adjudicated the matter on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).    

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2009 Board decision denied entitlement to service connection for a back disability, finding that a pre-existing back disability was noted on entrance into military service and the back disability was not aggravated by service.    

2.  In June 2009, the Veteran filed a Motion for Reconsideration of the June 2009 denial of his claim with the Board, which was denied in March 2010; in the interim, he also attempted to appeal the June 2009 Board decision to the Court of Appeals for Veterans Claims (Court), but this appeal was dismissed in November 2009.

3.  Evidence received since the June 2009 Board decision raises a reasonable possibility of substantiating the Veteran's back disability claim.


CONCLUSIONS OF LAW

1.  The June 2009 Board decision that denied entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the June 2009 Board decision in relation to the Veteran's claim for entitlement to service connection for a back disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran claims that he has a pre-existing back disability that was permanently aggravated by his military service.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran originally filed a claim of entitlement to service connection for a back disability in June 2002.   The claim was denied in a December 2002 rating decision.  The Veteran filed a timely appeal to that rating decision and a subsequent March 2003 SOC, May 2003 SSOC, September 2003 SSOC, November 2005 SSOC, and May 2006 Board determination affirmed the denial.  (The Veteran's claim also was remanded by the Board in November 2004 for additional development.)  In August 2007, the Court vacated and remanded the May 2006 Board decision.  In September 2008, the Board remanded the Veteran's claim for additional development and a March 2009 SSOC continued to deny the claim.  A June 2009 Board decision, thereafter, denied the back disability claim, finding that a pre-existing back disability was noted on entrance into military service and the back disability was not aggravated by service.  

Later in June 2009, the Veteran filed with the Board a Motion for Reconsideration of the June 2009 determination.  The Veteran also attempted to appeal the June 2009 Board decision to the Court, but this appeal was dismissed in November 2009 because of the pending Motion for Reconsideration.  The Motion for Reconsideration was denied by the Board in March 2010.  Following the March 2010 determination, the Veteran failed to timely appeal the June 2009 Board determination to the Court.  As such, the Board's June 2009 decision is final.  See 38 C.F.R. § 20.1100 (2014).

As a result, a claim of service connection for a back disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims his pre-existing back disability was permanently aggravated by his military service.

For evidence to be new and material in this matter, it would have to tend to show that the Veteran's low back disability permanently increased in severity during service.  The Board finds that the evidence submitted since the June 2009 Board decision raises a reasonable possibility of substantiating his service connection claim and, as such, the claim is reopened.

In that regard, the Veteran submitted in June 2009 (with his Motion for Reconsideration) and again in December 2010 (after the June 2010 rating decision) a May 2009 letter from a private physician.  The letter noted that the physician had reviewed the Veteran's service records, post-service medical records, and the VA examination of record.  The physician discussed the Veteran's pre-service and in-service low back history, including an April 1973 pre-service motor vehicle accident that had resulted in multiple compression fractures of the spine, the physician's finding prior to entrance into service that the Veteran had no current symptoms and was fit for service, and the Veteran's subsequent hospitalization and ultimate discharge from service for back problems within weeks of entry.  The physician concluded that the Veteran, "had been able to do very physical work after his injury and before the military with no subsequent pain or need for repeat hospitalization.  However, after only 15 days in the military he developed back pain requiring a week of hospitalization and was deemed no longer fit for continued military service.  Therefore, it is more likely than not that this military service active duty either aggravated his back injury or caused a new back problem."    

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence suggests a possible aggravation of the Veteran's pre-existing low back disability during service.  At the very least, this new evidence raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's back disability claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a low back disability on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened; the appeal is granted to this extent only.


REMAND

The Board concludes that additional evidence is required prior to adjudication of the Veteran's low back disability claim.

In that regard, the Veteran was afforded a VA examination in November 2012.  Unfortunately, the Board finds multiple inconsistencies in the examiner's conclusion and finds that another examination is necessary.  For example, the report indicated that the Veteran injured his back in 1992 while working at an aluminum factory and that he had worked for 15 years after separation from service.  The Veteran's testimony during his May 2015 Board hearing and the records from his multiple disability claims with the Social Security Administration, however, indicate that he worked only for 6.5 years after service and that the workplace injury actually occurred in 1984.  The Board also finds potentially compelling an observation by the Veteran's step-daughter during a June 2014 RO hearing that the Veteran's medical records prior to entry into service showed only problems with the spine at L2 and L4, but that in-service x-rays prior to separation showed issues at L2, L3, L4, L5, and S1.  The November 2012 VA examination report did not address this potential evidence of in-service aggravation.  

The Board acknowledges the above May 2009 private physician's opinion; however, the Board finds the conclusions specifically contradicted by numerous records in the claims file indicating that the Veteran's back disability did not demonstrate a permanent increase in severity as a result of his military service.  By way of example, in a June 1986 statement in pursuit of benefits from the Social Security Administration, the Veteran stated, "About 13 to 14 yrs. ago I was in a car wreck and got my back hurt.  I have at least one fractured vertebrae that I know of.  My back never really bothered [me] very much until I got it rehurt at [work in 1984].  Now it bothers me ever[y] day."  In light of the foregoing, the Board does not find the May 2009 letter sufficient evidence to establish that the in-service back problems were more than temporary or intermittent flare-ups of a preexisting injury.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his low back disability.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner should obtain a complete history from the Veteran and conduct a physical examination, with any indicated diagnostic testing.  

Thereafter, the examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran had a permanent increase in severity / aggravation of the pre-existing L2 and L4 spinal fractures (as evidenced by the noted back pain and hospitalization for his symptoms)?  Please note, the term "aggravation" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to baseline level of disability.

In that regard, the examiner's attention is directed to the service treatment records at entrance showing healed fractures of L2 and L4; the June 1974 Narrative Summary detailing that x-rays had shown compression fractures of L2, L3, and L4, retrolisthesis of L5/S1, and spina bifida of S1; the May 2009 private physician's letter; and the Veteran's June 1986 statement made in pursuit of benefits from the Social Security Administration (discussed in the body of this remand).

(b) If the examiner finds that there was a permanent increase in the Veteran's pre-existing L2 and L4 spinal fracture residuals in service, is there clear and unmistakable evidence (i.e. the highest degree of medical certainty) that the in-service aggravation of the back disability was due to the natural progression of the disability?

(c) Is it at least as likely as not (50 percent probability or more) that any other current low back disability, to include degenerative joint disease of the lumbosacral spine, was incurred in or is otherwise related to military service?

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  After the above is complete and any additional development deemed necessary has been completed, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


